November 2, 2010 Atlantic Fund Administration, LLC Three Canal Plaza, Suite 600 Portland, ME04101 Attn:Stacey Hong Re:Century Capital Management Trust Dear Mr. Hong: As you know, Atlantic Fund Administration, LLC currently serves as transfer agent for each series of Century Capital Management Trust (the “Trust”), pursuant to a Transfer Agency and Services Agreement dated October 16, 2007, as amended April 18, 2008 (the “Agreement”). In accordance with Section 12 of the Agreement, this is to notify you that the Trust has established a new series, designated as Century Growth Opportunities Fund (the “Fund”), and to request that you render services as transfer agent for the Fund under the terms of the Agreement.An amended Appendix A to the Agreement, reflecting the addition of the Fund, is attached. Please indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one copy to the Trust and retaining one copy for your records. Very truly yours, CENTURY CAPITAL MANAGEMENT TRUST, on behalf of its series, Century Growth Opportunities Fund, By:/s/ Julie Smith Name:Julie Smith Title:Principal Financial Officer Agreed and Accepted: ATLANTIC FUND ADMINISTRATION, LLC By:/s/ Stacey Hong Name:Stacey Hong Title: President Effective Date:November 17, 2010 CENTURY CAPITAL MANAGEMENT TRUST TRANSFER AGENCY AND SERVICES AGREEMENT Appendix A Amended Effective as of November 17, 2010 Funds Classes Century Shares Trust Investor Shares Institutional Shares Century Small Cap Select Fund Investor Shares Institutional Shares Century Growth Opportunities Fund Institutional Shares
